DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Bell et al. (WO 2018/022620 A1) teach a bulk acoustic wave resonator sensor device comprising one or more reflective layers and film bulk acoustic resonators.
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a method of fabricating a bulk acoustic wave resonator structure for a fluidic device comprising:
disposing a first conductive material over a portion of a first surface of a substrate to form at least a portion of a first electrode, the substrate having a second surface opposite the first surface;
disposing a piezoelectric material over the first electrode;
disposing a second conductive material over the piezoelectric material to form at least a portion of a second electrode, wherein the second conductive material extends substantially parallel to the first surface of the substrate, the second conductive material at least partially extending over the first conductive material, wherein an overlapping region of the first conductive material, the piezoelectric material, and the second conductive material forms a bulk acoustic wave resonator, the bulk acoustic wave resonator having a first side and an opposing second side;

disposing a third conductive material over a portion of the second conductive material that extends beyond the bulk acoustic wave resonator, wherein the third conductive material forms an interconnect extending above the acoustic energy management structure in a direction substantially perpendicular to the first surface of the substrate; and
removing a portion of the second surface of the substrate to expose a chemical mechanical connection at the first electrode at a second side of the bulk wave acoustic resonator.
Regarding claim 9, the cited prior art neither teaches nor fairly suggests a method of fabricating a fluidic device, the method comprising:
forming a bulk acoustic wave resonator structure, wherein forming the bulk acoustic resonator structure comprises:
disposing a first conductive material over a portion of a first surface of a substrate to form at least a portion of a first electrode, 
disposing a piezoelectric material over the first conductive material; 
disposing a second conductive material over the piezoelectric material to form at least a portion of a second electrode, wherein the second conductive material extends substantially parallel to the first surface of the substrate, the second conductive material at least partially extending over the first conductive material, wherein an overlapping region of the first conductive material, the piezoelectric material, and the second conductive material forms a bulk acoustic wave resonator, 
forming an acoustic reflector over a first side of the bulk acoustic wave resonator, disposing a third conductive material over a portion of the second conductive material 
removing a portion of the substrate to expose the first electrode at a second side of the bulk wave acoustic resonator; and 
mounting the bulk wave acoustic resonator structure to a base, wherein mounting the bulk wave acoustic resonator comprises coupling the interconnect to the base.
Regarding claim 17, the cited prior art neither teaches nor fairly suggests a method of fabricating a fluidic device, the method comprising: 
forming bulk acoustic wave resonator structure, wherein forming the bulk acoustic resonator structure comprises: 
disposing a first conductive material over a portion of a first surface of a substrate to form at least a portion of a first electrode, 
disposing a piezoelectric material over the first conductive material; 
disposing a second conductive material over the piezoelectric material to form at least a portion of a second electrode, wherein the second conductive material extends substantially parallel to the first surface of the substrate, the second conductive material at least partially extending over the first conductive material, wherein an overlapping region of the first conductive material, the piezoelectric material, and the second conductive material forms a bulk acoustic wave resonator, 
forming an air cavity over a first side of the bulk acoustic wave resonator, 
disposing a third conductive material over a portion of the second conductive material that extends beyond the bulk acoustic wave resonator, wherein the third conductive material 
removing a portion of the substrate to expose the first electrode at a second side of the bulk wave acoustic resonator; and 
mounting the bulk wave acoustic resonator structure to a base, wherein mounting the bulk wave acoustic resonator comprises coupling the interconnect to the base.
Regarding claim 25, the cited prior art neither teaches nor fairly suggests a fluidic device comprising: 
a bulk acoustic wave resonator structure comprising: 
a bulk acoustic wave resonator arranged under a substrate, wherein the bulk acoustic wave resonator comprises a first electrode disposed over a portion of a first surface of a substrate, a piezoelectric material disposed over the first electrode, and a second electrode disposed over the piezoelectric material, wherein an overlapping region of the first electrode, the piezoelectric material, and the second electrode forms a bulk acoustic wave resonator; 
an acoustic energy management structure disposed over a first side of the bulk acoustic wave resonator; 
an interconnect disposed over a portion of the second electrode extending beyond the bulk acoustic wave resonator, wherein the interconnect extends above a height of the acoustic energy management structure in a direction substantially perpendicular to the first surface of the substrate, and 
wherein the substrate includes an opening extending from a second surface of the substrate to the first electrode; 
a functionalization material disposed over the first electrode at the opening; 

a chamber wall extending from the base and encompassing the bulk acoustic wave resonator structure; and 
a fluidic chamber bounded at least in part by the substrate and the chamber wall.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rivas (US 2017/0120242 A1) teaches a related bulk acoustic wave resonator and microfluidic apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796